Citation Nr: 1300619	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter arises to the Board of Veterans' Appeals  (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for bilateral hearing loss.

The Board notes that a May 2010 rating decision of the VA RO in Milwaukee, Wisconsin, granted service connection for tinnitus as a residual of a traumatic brain injury (TBI) but deferred making a decision on whether or not the Veteran's bilateral hearing loss was service connected as a residual of a TBI.  Therefore, the issue of service connection for tinnitus is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On October 6, 2010, the Veteran submitted a timely VA Form 9, Appeal to Board of Veterans' Appeals (BVA), and requested a BVA hearing at a local VA office.  No hearing was ever scheduled nor conducted for the Veteran.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge of the BVA at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



